Exhibit 10.6
 
April 14, 2010
 


Recovery Energy, Inc.
1515 Wynkoop Street, Suite 200
Denver, CO  80202
Attn:  Roger A. Parker
 
Re:           Additional Rights Related to Hexagon Investments, LLC’s Equity
Ownership of Recovery Energy, Inc.
 
Gentlemen:
 
Reference is made to that certain Credit Agreement, dated January 29, 2010,
between Hexagon Investments, LLC (“Hexagon”) and Recovery Energy, Inc., a Nevada
corporation (“Borrower”), that certain Credit Agreement, dated March 25, 2010,
between Hexagon and Borrower, and that certain Credit Agreement, dated April 14,
between Hexagon and Borrower, pursuant to which Hexagon has made loans to
Borrower in the aggregate of $25,500,000 (the “Loans”).  In connection with
making the Loans, Hexagon received a total of 5,000,000 shares of Borrower’s
common stock, and as of the date hereof, Hexagon is the largest individual
shareholder of Borrower.  This letter agreement sets forth the agreement between
Hexagon and Borrower, by which Borrower shall grant certain additional rights to
Hexagon related to Hexagon’s equity ownership of Borrower.  Hexagon and Borrower
accordingly agree as follows:
 
1.  
Registration Rights.  Prior to May 15, 2010, Hexagon and Borrower shall execute
a definitive, customary registration rights agreement whereby, among other
things, (A) Hexagon shall be entitled to require registration (“Demand
Registration”) by Borrower of all or any part of the common stock of Borrower
held by Hexagon, provided that each such Demand Registration must be in respect
of shares of common stock of Borrower representing not less than 40% of all of
the shares of common stock of Borrower held by Hexagon; provided that, Borrower
shall not be obligated to effect more than a total of two Demand Registrations,
(B) if Hexagon so elects, the offering of such shares of common stock pursuant
to such Demand Registration shall be in the form of a firm commitment
underwritten offering, and Hexagon shall have the right to select the
underwriters to be used in connection with any offering, provided that such
underwriters, including the managing underwriters, shall be reasonably
satisfactory to Borrower, (C) Borrower shall pay all customary expenses related
to any Demand Registration, including but not limited to registration and filing
fees, printing expenses and auditor expenses, (D) the Borrower may delay the
effectiveness of a Demand Registration (“Demand Postponement”) for up to 90 days
if, based upon the good faith judgment of its board of directors, such delay is
necessary to avoid the premature disclosure of a matter the board of directors
of the Borrower has determined is not in the best interests of the Borrower to
be disclosed at such time; provided that the Borrower may require a Demand
Postponement only once in any twelve-month period and (E) Hexagon shall have
“piggyback” registration rights if the Borrower endeavors to register any shares
of its common stock, either for its own account or for the account of a holder
of shares of its common stock.

 
 
 

--------------------------------------------------------------------------------

 
 
2.  
Board of Director Seat.  Hexagon and Borrower shall discuss the expansion of the
board of directors of the Borrower, how such expansion will be effected, whom
shall be appointed as director and whether Hexagon shall have the right to
select one or more members of the board of directors of Borrower.  In the event
Hexagon shall have a right to appoint one or more members of the board of
directors of Borrower and Hexagon shall execute, and Borrower shall use its best
efforts to cause insider shareholders to execute, a definitive stockholders’
agreement prior to May 15, 2010.

 
This letter agreement may not be amended except by an instrument in writing
signed by all of the parties hereto.  This letter agreement shall be construed
in accordance with and governed by the laws of the State of Colorado, excluding
its conflict of laws rules.  This letter agreement may be executed in any number
of counterparts each of which shall be considered an original.  If the foregoing
accurately sets forth our agreement, please so indicate by executing this letter
in the space provided below.
 
 

  Very truly yours           HEXAGON INVESTMENTS, LLC           By: Hexagon
Investments, Inc., its Manager                          
 
By:
/s/ Brian Fleischmann       Brian Fleischmann     Its: Executive Vice President
         

 
 
ACCEPTED AND AGREED
this 14th day of April, 2010
 
RECOVERY ENERGY, INC.
 
 
By:  /s/ Jeffrey A. Beunier____
Jeffrey A. Beunier,
Its:      Chief Executive Officer
 


 

